DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments to the claims filed 09/24/2021 are acknowledged and have been considered. 
	Applicant’s amended version of the specification is acknowledged. 

Status of Claims
	Claims 1-18 were previously pending in the application, with claims 12-18 having previously been withdrawn as being drawn to a nonelected Group of Invention. 
	As of the amendments to the claims filed 09/24/2021, claims 1, 5, and 8-9 are amended; claims 6-7 are canceled; and no claims are newly added. 
	Accordingly, claims 1-5 and 8-11 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In the remarks filed on 09/24/2021, Applicant noted that the language, “piezoelectric driving shaft,” is revised as “piezoelectric vibrating shaft.” However, amended claim 1 (lines 21-22) recites “the piezoelectric driving shaft.” 
, appropriate correction is required.

Note on Prior Art Citations
	Examiner respectfully notes that the majority of the references being relied upon for the prior art rejections are English-language versions of documents that have been translated. The English-language versions of the documents were not provided with paragraph numbers or column/line numbers. Accordingly, the citations from these documents below do not include paragraph numbers or column/line numbers. However, Examiner included relevant figure numbers for certain citations when applicable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 2017/0095550 A, published 08/23/2017, hereinafter “Shin”) in view of Kim (KR 101750444 B1, published 06/23/2017, hereinafter “Kim”), further in view of Yoon et al. (KR 2004/0027753 A, published 04/01/2004, hereinafter “Yoon”). 

Regarding claim 1, Shin discloses: 
A high-intensity focused ultrasound handpiece ("handpiece that emit medical high intensity focused ultrasound (HIFU)" Shin) device for skin care ("HIFU equipment concentrates HIFU energy on non-invasively selected areas without causing any damage to the skin surface" Shin) comprising:
a handpiece body ("high-intensity focusing type ultrasonic handpiece" Shin: Fig. 2) comprising a high frequency generator disposed in the handpiece body ("ultrasonic power source unit 290 generates 
and a controller disposed in the handpiece body ("controller body of the operation means (not shown) provided on the handle 202" Shin),
to control high frequency signal generation of the high frequency generator ("oscillator for generating a high-frequency pulse, and a control unit for controlling the operation" Shin);
a cartridge detachably coupled to the handpiece body ("cartridge 201 can be freely removed or inserted from the receiving space of the handle 202" Shin),
electrically connected to the handpiece body in a coupled state thereof to the handpiece body ("Cartridge 201 and handle 202 may each include electrical contacts 291 and 292 that may be connected to each other when coupled to each other" Shin: Fig. 2),
and filled with a fluid for generation of ultrasound ("inside of the cartridge is filled with liquid" Shin),
the cartridge being provided, at one side thereof, with a contact head to come into close contact with a skin of a person to be treated ("bottom surface of the cartridge 201 becomes a surface to be brought into contact with the skin of the subject" Shin: Fig. 3); and
a piezoelectric driving device ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin) dipped in the fluid in the cartridge ("acoustic liquid stored in the cartridge 201 is completely sealed in the cartridge 201" Shin; [Shin's Fig. 5 depicts the ultrasonic motor (which can also be a piezoelectric motor) disposed inside the cartridge 201, which is filled with acoustic liquid.]) and provided with a transducer ("ultrasonic power supply unit 290 generates the first ultrasonic pulse power of 4 to 7 MHz for operating the transducer of the HIFU output unit 210" Shin: Fig. 2) for irradiating the skin with high-intensity focused ultrasound in accordance with a high 
the piezoelectric driving device moving the transducer (“transducer is horizontally moved” Shin) by a driving force created by piezoelectric ultrasound ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin) generated in accordance with a high frequency signal generated from the high frequency generator ("ultrasonic power supply unit 290 generates the first ultrasonic pulse power of 4 to 7 MHz for operating the transducer of the HIFU output unit 210" Shin: Fig. 2), 
wherein the piezoelectric driving device (“driving unit 220”) comprises: 
		a piezoelectric motor (“ultrasonic motor 221”) for generating piezoelectric ultrasound ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin); 
a piezoelectric vibrating shaft ("stroke 222 may be, for example, in the form of a rod, which may be threaded" Shin; "driving unit 220 may include an ultrasonic motor 221, a stroke 222" Shin) connected to the piezoelectric motor ([As shown in Fig. 4 of Shin's invention, the stroke 22 (representing the piezoelectric vibrating shaft) is connected to the ultrasonic motor 221 (representing the piezoelectric motor).]) to generate motion by the piezoelectric ultrasound from the piezoelectric motor ("Ultrasonic motor is a motor using piezoelectric ceramics piezoelectric effect that generates vibration in response to a change in electric field applied from an ultrasonic motor driving part" Shin); and
		a piezoelectric vibrated mover (“moving mechanism 223”) movably coupled to the piezoelectric vibrating shaft (“stroke 222”), wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the motion 

	In each of the two limitations recited directly above, the term “vibration” has been changed to “motion” to show that Shin discloses every aspect of these two limitations aside from the requirement that vibration is generated from a piezoelectric vibrating shaft. Examiner respectfully submits that Shin teaches each and every aspect of these limitations aside from the vibration being specifically generated from a piezoelectric vibrating shaft, as Shin discloses a piezoelectric motor (ultrasonic motor 221) for generating piezoelectric ultrasound (“piezoelectric effect that generates vibration”) and a piezoelectric vibrating shaft (stroke 222) connected to the piezoelectric motor ([As shown in Fig. 4 of Shin's invention, the stroke 22 is connected to the ultrasonic motor 221.]) which generates motion by the piezoelectric ultrasound from the piezoelectric motor (“piezoelectric effect that generates vibration”) and a piezoelectric mover movably coupled to the piezoelectric vibrating shaft (“moving mechanism 223 is a member configured to be movable along the stroke 222”), wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the motion of the piezoelectric driving shaft (“moving mechanism 223 may be provided with a thread corresponding to the thread of the stroke 222 so that the moving mechanism 223 moves”). 
	The only aspects of the above recited limitations that Shin is not being relied upon for teaching are that vibration is generated/transmitted from the piezoelectric vibrating shaft (as opposed to just being generated by the piezoelectric motor), and that the piezoelectric vibrated mover is configured to in accordance with the vibration of the piezoelectric driving shaft. 

Shin is not being relied upon for teaching: 
a piezoelectric vibrating shaft … to generate vibration; and 
wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric driving shaft,
wherein the piezoelectric vibrated mover comprises: 
		an operating body; 
		a transducer coupling member provided at one side of the operating body and coupled with the transducer; and
		a driving core member provided at a core receiving portion of the operating body to surround the piezoelectric vibrating shaft, wherein the driving core member moves along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric vibrating shaft. 

However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
wherein the piezoelectric vibrated mover comprises: 
an operating body ("vibrator fixture 40 is a member for fixing and transporting the ultrasonic transducer 60" Kim); 
		a transducer coupling member provided at one side of the operating body and coupled with the transducer ("ultrasonic transducer 60 is fixed to the transducer receiving hole 42 of the transducer fixture 40" Kim); and
motion of the piezoelectric vibrating shaft ("magnet 30 connected to the end of the rod 1a-1 (see FIG. 4) and the magnet via the magnetic force moves together to be discharged" Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Shin is not being relied upon for teaching: 
a piezoelectric vibrating shaft … to generate vibration; and 
wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric driving shaft,
wherein the driving core member moves along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric vibrating shaft. 

However, in a similar invention in the same field of endeavor, Yoon teaches a "small-sized piezoelectric/electrostrictive ultrasonic linear motor is provided to perform a linear motion and control accurately a position according to a period of an applied voltage by applying a pulse type voltage of an 
a piezoelectric motor for generating piezoelectric ultrasound ("piezoelectric/electrostrictive ultrasonic linear motor includes a piezoelectric/electrostrictive substrate(10), an elastic substrate(20)" Yoon: Abstract; "linear motor uses plural vibrations generated by combining vibrators with different modes of operation, and mechanical displacement on piezoelectric / electric distortion actuators that vibrate in the vertical and horizontal directions" Yoon); 
a piezoelectric vibrating shaft ("moving shaft 30" Yoon: Fig. 4A) connected to the piezoelectric motor ("piezoelectric/electrostrictive ultrasonic linear motor includes … a moving shaft(30)" Yoon: Abstract) to generate vibration by the piezoelectric ultrasound from the piezoelectric motor ("As shown in FIG. 1, when an electric field is applied in a state in which the piezoelectric plate or electro-distortion board 10 and the elastic body 20 are attached, the bending vibration of the piezoelectric plate or electro-distortion board 10 and the elastic body 20 is applied to the moving shaft" Yoon: Fig. 1); and
a piezoelectric vibrated mover ("moving body 40" Yoon: Fig. 4A) movably coupled to the piezoelectric vibrating shaft ("6 shows the operation of the movable body 40 mounted on the moving shaft 30 of the motor" Yoon: Fig. 6), 
wherein the piezoelectric vibrated mover is configured to move along the piezoelectric vibrating shaft in accordance with the vibration of the piezoelectric driving shaft ("displacement is generated by the piezoelectric or electro-distortion board 10 so that a bending motion occurs in a uni- or bi-morph, ie single- or double-substrate structure, and is transmitted to the moving shaft 30. Displacement occurs continuously. Using this principle, the movable body 40 is moved from the end of the left axis to the end of the right axis" Yoon: Fig. 2),
in accordance with the vibration of the piezoelectric vibrating shaft ("displacement is generated by the piezoelectric or electro-distortion board 10 so that a bending motion occurs in a uni- or bi-morph, ie single- or double-substrate structure, and is transmitted to the moving shaft 30. Displacement occurs continuously. Using this principle, the movable body 40 is moved from the end of the left axis to the end of the right axis" Yoon: Fig. 2). 
Yoon further discloses the following with respect to Fig. 5: “5 illustrates an embodiment of the movable body 40 mounted on the moving shaft 30. When the movable body 40 is coupled to the elastic body by the waveform applied to the piezoelectric substrate or the electrostrictive substrate to generate a vibration, the vibration is transmitted to the moving shaft, and the movable body moves on the moving shaft so that the piezoelectric substrate or the electrostrictive substrate is moved. This function converts the displacement generated by the vibration into linear movement of the moving object.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the small linear motor that converts the displacement generated by the vibration into linear movement of the moving object as taught by Yoon. One of ordinary skill in the art would have been motivated to make this modification because it "provides a compact piezoelectric / electric distortion ultrasonic linear motor capable of precise position adjustment, easy manufacturing process, and simple structure according to a linear or reverse linear motion and a period of applied voltage" (Yoon). 

Regarding claim 2, the combination of Shin, Kim, and Yoon discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above, wherein the cartridge comprises:
a cartridge body allowing the fluid to fill the cartridge body ("inside of the cartridge is filled with liquid such as distilled water" Shin), and provided with the contact head at one side thereof ("bottom surface of the cartridge 201 becomes a surface to be brought into contact with the skin of the subject" Shin: Fig. 3); and
a sealing cover coupled to the opening of the cartridge body, to seal an interior of the cartridge body ("acoustic liquid stored in the cartridge 201 is completely sealed in the cartridge 201" Shin: Fig. 2).
Shin remains silent on: 
a cartridge body formed with an opening.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
a cartridge body formed with an opening ("cartridge case 11 is a substantially rectangular parallelepiped member having a through hole 11a formed on one side" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Regarding claim 3, the combination of Shin, Kim, and Yoon discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above, wherein:
the piezoelectric driving device ("driving unit 220 may include an ultrasonic motor 221" Shin; "ultrasonic motor (or a piezoelectric motor)" Shin) is disposed in a sealed interior of the cartridge ([Shin's Fig. 5 depicts the ultrasonic motor (which can also be a piezoelectric motor) disposed inside the cartridge 201.]).
Shin remains silent on: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body 
and electrically connected to the controller and the high frequency generator when coupled to the handpiece body; 
and is electrically connected to the PCB by electric wires,
to receive an associated one of the high frequency signals from the high frequency generator via the PCB.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body ("cartridge body is further provided with a cartridge PCB" Kim; [In Fig. 4, cartridge PCB is shown to be disposed on an outer surface of the cartridge body.])

and is electrically connected to the PCB by electric wires ("cartridge PCB 80 is electrically connected to the ultrasonic transducer 60" Kim),
to receive an associated one of the high frequency signals ("supplying a power source for generating ultrasonic waves and generating a control signal" Kim) from the high frequency generator via the PCB ("cartridge body 10 is provided with a separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80 may serve as a terminal" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Regarding claim 4, the combination of Shin, Kim, and Yoon discloses: 
The high-intensity focused ultrasound handpiece device according to claim 2, as described above. 
Shin remains silent on: 
wherein the cartridge further comprises:
a protection cover coupled to the cartridge body or the sealing cover; and
a printed circuit board (PCB) disposed in the protection cover 

to provide electrical connection of the PCB to the handpiece body in a coupled state thereof to the handpiece body,
the PCB being electrically connected to the piezoelectric driving device by sealed electric wires,
thereby transmitting, to the piezoelectric driving device, an associated one of the high frequency signals generated from the high frequency generator disposed in the handpiece body.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
wherein the cartridge further comprises:
a protection cover coupled to the cartridge body or the sealing cover ("PCB cover 13" Kim: Figs. 1-3; [Fig. 1 depicts the PCB cover 13 coupled to the cartridge body 10.]); and
a printed circuit board (PCB) disposed in the protection cover ("cartridge PCB 80 is fixed by a PCB cover 13" Kim: Fig. 2) 
and provided with a connector protruding from the protection cover ("separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80" Kim),
to provide electrical connection of the PCB to the handpiece body in a coupled state thereof to the handpiece body ("cartridge body 10 is provided with a separate terminal electrically connected to the ultrasonic transducer 60, Or the cartridge PCB 80 may serve as a terminal" Kim),
the PCB being electrically connected to the piezoelectric driving device ("cartridge PCB 80 is electrically connected to the ultrasonic transducer 60" Kim) by sealed electric wires ("sealed by the cartridge cover 12" Kim),
thereby transmitting, to the piezoelectric driving device, an associated one of the high frequency signals generated from the high frequency generator disposed in the handpiece body ("ultrasonic transducer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the cartridge for an ultrasound handpiece as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic handpiece cartridge having a stable transfer function capable of reciprocating an ultrasonic vibrator more stably" (Kim), “which has been miniaturized to cause skin aesthetic or micro-molding effects such as wrinkle improvement by causing denaturation and regeneration" (Kim).

Regarding claim 10, the combination of Shin, Kim, and Yoon discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above. 
Shin further discloses: 
wherein the handpiece body further comprises a battery receiving unit for receiving a battery therein ("handle 202 may have a built-in battery" Shin; [If the handle includes a built-in battery, then it is inherent that the handle also includes a battery receiving (or holding) unit.]),
whereby operation of the piezoelectric driving device in the cartridge according to generation of an associated one of the high frequency signals from the high frequency generator ("ultrasonic power source unit 290 generates ultrasonic pulse power at a specific frequency by controlling the direct current power from the power source input unit 270 using a high frequency from the oscillator 280" Shin) and transmission of the generated high frequency signal under control of the controller is carried out in accordance with supply of electric power from the battery ("supplied power is supplied to the 
thereby enabling driving of the transducer to generate high-intensity focused ultrasound ("ultrasonic pulse power to be supplied to the HIFU output portion of the driving unit" Shin) and to radiate the generated high-intensity focused ultrasound ("HIFU outputted from the transducer" Shin; "HIFU can be irradiated to the skin" Shin).

Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim and Yoon, as described with respect to claims 1 and 10 above, further in view of Lee et al. (KR 2016/0103760 A, published 09/02/2016, hereinafter "Lee").

Regarding claim 5, the combination of Shin, Kim, and Yoon discloses: 
The high-intensity focused ultrasound handpiece device according to claim 1, as described above.  
Shin is not being relied upon for teaching: 
	wherein the piezoelectric driving device comprises: 
a driving frame fixed to one side of the cartridge within the cartridge, wherein the piezoelectric motor is mounted to an end of the driving frame, and an end of the piezoelectric vibrating shaft coupled to the piezoelectric motor is fixed to the other end of the driving frame.
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
wherein the piezoelectric driving device comprises: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Regarding claim 8, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 5, as described above. 
Shin is not being relied upon for teaching: 
the driving frame comprises first and second guide shafts paralleled and spaced apart from each other in a movement direction of the piezoelectric vibrated mover, 
the piezoelectric vibrated mover further comprises a first slide groove provided at one side of the operating body while being open at one side thereof, to allow the first guide shaft to be fitted therein, and a second slide groove provided at the other side of the operating body while being open at one side thereof, to allow the second guide shaft to be fitted therein, whereby the first and second slide 
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 
the driving frame ("second frame 525 provided on the side of the cylindrical cam 541" Lee) comprises first and second guide shafts paralleled ([Fig. 6 shows the two guide portions 533 to be parallel to one another.]) and spaced apart from each other ([Fig. 6 shows that there are two guide portions 533, representing the first and second guide shafts.]) in a movement direction of the piezoelectric vibrated mover ("guide portion 533 is moved in a linear direction along the guide portion 533" Lee), 
the piezoelectric vibrated mover further comprises a first slide groove provided at one side of the operating body ("groove or a protrusion may be spirally formed on the outer circumferential surface of the cylindrical cam" Lee) while being open at one side thereof, to allow the first guide shaft to be fitted therein ("protrusion inserted into the groove or the groove into which the protrusion is inserted may be provided in the ultrasonic wave generator" Lee), and a second slide groove provided at the other side of the operating body (“insert the axial projection 542 into the groove” Lee) while being open at one side thereof, to allow the second guide shaft to be fitted therein ("axial projection 542 is provided at the other end of the cylindrical cam 541 to insert the axial projection 542 into the groove" Lee), whereby the first and second slide grooves move along the first and second guide shafts in a slide-guided manner ("conveying member 531 having the guide portion 533 is moved in a linear direction along the guide portion 533" Lee), respectively, in accordance with movement of the operating body along the piezoelectric vibrating shaft ("guide portion provided parallel to the rotation axis of the cylindrical cam; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Regarding claim 11, Shin discloses: 
The high-intensity focused ultrasound handpiece device according to claim 10, as described above. 
Shin further discloses: 
wherein the handpiece body further comprises an operating unit to allow a person ("can operate independently of the controller body" Shin), to be treated, to perform manipulation for driving of the handpiece device ("capable of outputting a high intensity focusing type ultrasound wave (HIFU) toward the skin of the patient" Shin; “handle 202 of the handpiece may be provided with a trigger button (see 116 in Fig. 1) that can be manipulated” Shin).
Shin remains silent on: 
a display unit for displaying information as to a driving state of the handpiece device.
However, in a similar invention in the same field of endeavor, Lee teaches an ultrasonic wave generating apparatus including “a manipulation handpiece for manipulation of a practitioner; A cartridge detachably attached to the procedure handpiece; A transducer provided in the cartridge and generating a thermal lesion composed of High Intensity focused Ultrasound (HIFU)”: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the ultrasound apparatus and method of treatment for skin beauty as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to "provide an ultrasonic generator capable of miniaturization while improving the efficiency of the operation" (Lee). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, Yoon, and Lee, further in view of Hall et al. (US 5703623 A, hereinafter "Hall").

Regarding claim 9, the combination of Shin, Kim, Yoon, and Lee discloses: 
The high-intensity focused ultrasound handpiece device according to claim 5, as described above. 
The combination of Shin, Yoon, and Lee remains silent on: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body and electrically connected to the controller and the high frequency generator when coupled to the handpiece body;
the piezoelectric vibrated mover comprises a column member provided at one side of the piezoelectric vibrated mover, to move along a guide groove formed at the driving frame in accordance with the movement of the piezoelectric vibrated mover,

the PCB comprises a plurality of Hall sensors provided at an area facing the magnet while being uniformly spaced from one another by a predetermined distance,
to sense movement of the magnet according to the movement of the piezoelectric vibrated mover,
whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors.
However, in a similar invention in the same field of endeavor, Kim teaches a high-intensity focusing ultrasonic apparatus that includes a cartridge for an ultrasonic handpiece, which is detachably mounted on and electrically interconnected with an ultrasonic handpiece: 
the cartridge further comprises a printed circuit board (PCB) disposed at an outer surface of the cartridge body ("cartridge body is further provided with a cartridge PCB" Kim; [In Fig. 4, cartridge PCB is shown to be disposed on an outer surface of the cartridge body.]) and electrically connected to the controller and the high frequency generator when coupled to the handpiece body ("ultrasonic handpiece cartridge detachably attached to an ultrasonic handpiece and electrically interconnected" Kim);
the piezoelectric vibrated mover comprises a column member provided at one side of the piezoelectric vibrated mover ("guide tube 20 is installed in the longitudinal direction of the main cartridge body unit 11, 1: see Fig. 4" Kim; [The guide tube 20 represents the column member.]), to move along a guide groove formed at the driving frame in accordance with the movement of the piezoelectric vibrated mover ("magnet receiving hole 41 is formed in the upper portion of the vibrator fixture 40" Kim; [The magnet receiving hole 41 represents the guide groove.]),
and a magnet provided at an end of the column member ("first magnet 30 is inserted into the guide tube 20 and interconnected with the second magnet 50 through a magnetic force" Kim). 

The combination of Shin, Lee, and Kim remains silent on: 
the PCB comprises a plurality of Hall sensors provided at an area facing the magnet while being uniformly spaced from one another by a predetermined distance,
to sense movement of the magnet according to the movement of the piezoelectric vibrated mover,
whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors.
However, in a similar invention in a similar field of endeavor, Hall teaches “a combination of linear Hall-effect semiconductor sensor technology and a fusion … of other types of sensor technology, specifically, thinfilm piezoelectric-effect, sensors integrated with a DSP and associated circuits on a printed circuit board” (Hall: Col. 6, lines 46-51): 
the PCB comprises a plurality of Hall sensors provided at an area facing the magnet ("combination of linear Hall-effect semiconductor sensor technology and a fusion … of other types of sensor technology, specifically, thinfilm piezoelectric-effect, sensors integrated with a DSP and associated circuits on a printed circuit board" Hall: Col. 6, lines 46-51) while being uniformly spaced from one another by a predetermined distance ("In FIG. 3A, the Hall-effect sensor device pairs 5, & 6, when in motion, maintain a 90 degree phase difference" Hall: Col. 10, lines 39-41, Fig. 3A),

whereby the movement of the piezoelectric vibrated mover is sensed through the plurality of Hall sensors ("Hall-effect device being incorporated for sensing a fixed magnetic field, in freespace, for determining object orientation providing on-screen cursor position on a viewable screen and/or device control in the yaw, around y, and pitch, around x, axis with an inherent automatic limit stop function, providing two degrees of motion sensing in a three dimensional space" Hall: Claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional high intensity focused ultrasonic cartridge and handpiece disclosed by Shin, by including the sensing circuit including Hall-effect semiconductor sensor technology integrated with a DSP and associated circuits on a printed circuit board as taught by Hall. One of ordinary skill in the art would have been motivated to make this modification because it allows "low manufacturing cost, small size, and light weight will allow the use of various ergonomic designs and input/output devices for commercial and/or production environments" (Hall: Col. 1, lines 35-37).

Response to Arguments
Applicant provides the following arguments in the remarks: 

	Applicant recites amended independent claim 1 on page 13 of the remarks filed on 09/24/2021. Applicant submits that a piezoelectric driving device (300) is provided inside the cartridge (200) (filled with liquid) and includes a piezoelectric motor (330), a piezoelectric vibrating shaft (341), and a piezoelectric vibrated mover (350). Applicant further submits that the piezoelectric motor (330) is not provided outside the cartridge (200), but inside the cartridge, and when the piezoelectric motor (330) generates piezoelectric ultrasound, the piezoelectric vibrating shaft (341) generates ultrasonic vibration accordingly. Applicant submits that in this regard, the piezoelectric vibrated 
	
Applicant’s arguments, see pages 12-19 of the remarks filed 09/24/2021, with respect to the rejection of amended claim 1 under 35 U.S.C. 102(a)(1) have been fully considered; when the arguments are considered in light of the amendments to independent claim 1, the arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to independent claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Shin in view of Kim, further in view of Yoon. 
Shin discloses that a piezoelectric driving device (driving unit 220) is provided inside the cartridge (cartridge 201) ([As shown in Fig. 2, the driving unit 220 is located inside the cartridge 201.]). Shin also discloses that the cartridge is filled with liquid (“acoustic liquid stored in the cartridge 201”). Shin further discloses that a piezoelectric driving device (driving unit 220) includes a piezoelectric motor ("driving unit 220 may include an ultrasonic motor 221"), a piezoelectric vibrating shaft ("driving unit 220 may include … a stroke 222"), and a piezoelectric vibrated mover (“moving mechanism 223” Fig. 4). Examiner further respectfully submits that the piezoelectric motor (ultrasonic motor 221) is provided inside the cartridge ("driving unit 220 may include an ultrasonic motor 221" [Since the driving unit 220 is located inside the cartridge, the ultrasonic motor 221 is also included inside the cartridge.]). 

However, in light of the amendments to the independent claim and the corresponding change of scope of the invention, Yoon is introduced to teach the specific limitation of vibration of the piezoelectric vibrating shaft. Yoon teaches a piezoelectric vibrating shaft ("moving shaft 30" Yoon: Fig. 4A) connected to the piezoelectric motor ("piezoelectric/electrostrictive ultrasonic linear motor includes … a moving shaft(30)" Yoon: Abstract) to generate vibration by the piezoelectric ultrasound from the piezoelectric motor ("As shown in FIG. 1, when an electric field is applied in a state in which the piezoelectric plate or electro-distortion board 10 and the elastic body 20 are attached, the bending 
Yoon further discloses the following with respect to Fig. 5: “5 illustrates an embodiment of the movable body 40 mounted on the moving shaft 30. When the movable body 40 is coupled to the elastic body by the waveform applied to the piezoelectric substrate or the electrostrictive substrate to generate a vibration, the vibration is transmitted to the moving shaft, and the movable body moves on the moving shaft so that the piezoelectric substrate or the electrostrictive substrate is moved. This function converts the displacement generated by the vibration into linear movement of the moving 
	Returning to the Shin reference, Examiner respectfully submits that Shin discloses a transducer (“transducer of the HIFU output unit 210”) coupled to the end of the piezoelectric vibrated mover (“moving mechanism 223”) (“moving mechanism 223 may be provided with a HIFU output unit 210, in particular, a transducer for outputting a HIFU, and the irradiated position of the HIFU is moved by the movement of the moving mechanism 223”), and while the piezoelectric vibrated mover (moving mechanism 223) moves linearly along the piezoelectric vibrating shaft (stroke 222), the high frequency generator receives a signal ("ultrasonic power supply unit 290 generates the first ultrasonic pulse power of 4 to 7 MHz for operating the transducer of the HIFU output unit 210" Shin: Fig. 2) under control of the controller ("controller body of the operation means (not shown) provided on the handle 202" Shin) at a certain position (“thereby precisely positioning the transducer outputting the HIFU Can be controlled” Shin). Shin further discloses that the transducer (“transducer of the HIFU output unit 210”) generates high intensity focused ultrasound (“HIFU output unit for emitting a high intensity focusing type ultrasound (HIFU) toward the skin” Shin) while the internal piezoelectric element moves and irradiates the skin with ultrasound treatment (“applies high-frequency electric stimulation to the skin” Shin). 
	Examiner respectfully submits that as described above, Shin discloses the piezoelectric motor generating motion on the piezoelectric vibrating shaft, and by the motion of the piezoelectric vibrating shaft, the piezoelectric vibrated mover moves along the piezoelectric vibrating shaft in a linear direction. While Shin does not explicitly disclose the “vibration” of the piezoelectric vibrating shaft, Yoon teaches the vibration of the piezoelectric vibrating shaft and the motion of the piezoelectric vibrated mover along the piezoelectric vibrating shaft based on this vibration. 

Applicant provides the following remarks with respect to the Shin reference: 

Applicant submits that Shin pertains to a driving unit (220) provided inside the cartridge (201), and the driving unit is driven by a piezoelectric motor. Shin teaches that an ultrasonic motor (221) rotates the stroke (222) and a movement mechanism (223) screwed to the stroke (222) moves horizontally by rotating the stroke (222). However, Applicant submits that in the claimed invention, as the piezoelectric vibrating shaft receives piezoelectric vibration by the piezoelectric motor, the vibration causes the piezoelectric vibrated mover to move linearly along the piezoelectric vibrating shaft. That is, Applicant submits that since Shin teaches that the stroke is rotated by the ultrasonic motor so that the movement mechanism is moved in a threaded movement by the rotation, Shin fails to teach or suggest that the piezoelectric vibrating shaft vibrates in the piezoelectric driving device so that the piezoelectric vibrated mover moves linearly along the piezoelectric vibrating shaft. Accordingly, Applicant submits that Shin fails to teach or suggest that the movement mechanism (223) moves linearly by the ultrasonic vibration of the stroke (222).

	In response, Examiner respectfully submits that as described above, in light of the amendments to independent claim 1, Yoon is being relied upon to teach that the piezoelectric vibrating shaft vibrates ("As shown in FIG. 1, when an electric field is applied in a state in which the piezoelectric plate or electro-distortion board 10 and the elastic body 20 are attached, the bending vibration of the piezoelectric plate or electro-distortion board 10 and the elastic body 20 is applied to the moving shaft" Yoon: Fig. 1) in the piezoelectric driving device so that the piezoelectric vibrated mover moves linearly along the piezoelectric vibrating shaft ("displacement is generated by the piezoelectric or electro-distortion board 10 so that a bending motion occurs in a uni- or bi-morph, ie single- or double-substrate structure, and is transmitted to the moving shaft 30. Displacement occurs continuously. Using this principle, the movable body 40 is moved from the end of the left axis to the end of the right axis" Yoon: Fig. 2). Accordingly, Yoon teaches that the piezoelectric vibrated mover (movable body 40) moves linearly along the piezoelectric vibrating shaft (moving shaft 30) based on vibration of the piezoelectric vibrating shaft (“5 illustrates an embodiment of the movable body 40 mounted on the moving shaft 30. When the movable body 40 is coupled to the elastic body by the waveform applied to the piezoelectric to generate a vibration, the vibration is transmitted to the moving shaft, and the movable body moves on the moving shaft so that the piezoelectric substrate or the electrostrictive substrate is moved. This function converts the displacement generated by the vibration into linear movement of the moving object.”). 
	
Applicant provides the following remarks with respect to the Kim reference: 

	Applicant submits that Kim discloses that cartridge (10) includes a guide tube (20), a 1st magnet (30), a transducer fixture (40), a 2nd magnet (50), an ultrasonic transducer (60), a cartridge PCB (80). Applicant submits that when the rod (1a-1) moves in a linear direction inside the guide tube (20), the 1st magnet (30) magnetically attaches to the end of the rod (1a-1) and moves together. This leads to have the 1st magnet (30) and the 2nd magnet (50) moving together by magnetic force. In this regard, the ultrasonic transducer (60) moves as the transducer fixture (40) connected to the 2nd magnet (50) moves along the guide tube (20). That is, Applicant submits that Kim teaches that the conveying means (1a) moves the rod linearly, and the 1st magnet attached to the end of the rod is moved by the rod together with the 2nd magnet so that the transducer fixture (40) and the ultrasound transducer (60) move in the direction of the above shown arrow. However, Applicant submits that the claimed invention discloses that the piezoelectric vibrating shaft vibrates in the piezoelectric driving device so that the piezoelectric vibrated mover moves linearly along the piezoelectric vibrating shaft. Accordingly, Applicant submits that Kim fails to teach or suggest that the transducer moves linearly by the ultrasonic vibration of the shaft.

	In response, Examiner respectfully submits that Kim is not being relied upon for teaching that the piezoelectric vibrating shaft vibrates in the piezoelectric driving device so that the piezoelectric vibrated mover moves linearly along the piezoelectric vibrating shaft. 	

	Applicant submits that Lee discloses that first magnet units (541m) are arranged in a circle on the front surface of the cylindrical cam (541) and first sensors (S1) facing the same are provided to detect the rotation angle of the cylindrical cam (541). Second magnet units (531m) and second sensors (S2) are provided on the side of the transfer member (531) to detect that the transfer member (531) reaches a limited position. Such features are reproduced below. However, Applicant submits that Lee fails to teach or suggest that the piezoelectric vibrating shaft vibrates in the piezoelectric driving device so that the piezoelectric vibrated mover moves linearly along the piezoelectric vibrating shaft. As set forth above, Applicant submits that Shin and Lee merely teaches the moving mechanism moves linearly while the shaft rotates. Kim also merely teaches that 

	In response, Examiner respectfully submits that both Kim and Lee are not being relied upon for teaching the this limitation, and Yoon is been included to provide the teaching for this limitation, as described in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishitani et al. (JP 2017/011977 A, published, 01/12/2017, hereinafter Nishitani) discloses a linear drive device using vibration wave motor (Title), “to solve such a problem of a liner drive device using a vibration wave motor that when the guide method of a moving member is sliding guide, friction force increases due to drag at a guide shaft and a slide hole, and thereby the driving force of the vibration wave motor decreases” (Abstract). Nishitani further discloses that “in an ultrasonic motor, a high-frequency voltage is applied to a piezoelectric element to ultrasonically vibrate a vibrator to which the piezoelectric element is fixed” (Description). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793